Opinion issued November 21, 2012.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00859-CV
                             ———————————
                  IN RE ARTIS CHARLES HARRELL, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Artis Charles Harrell, has filed, pro se, a petition for writ of

mandamus, challenging the trial court’s denial of his motion to recuse the

Honorable William R. Burke, Presiding Judge of the 189th District Court of Harris

County, Texas.1


1
      The underlying case is Harrell v. Brinson, No. 2006-02867, in the 189th District
      Court of Harris County, Texas.
      We deny the petition for writ of mandamus.2

                               Standard of Review

      Mandamus is an extraordinary remedy, which is available only when (1) a

trial court clearly abuses its discretion and (2) there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 57 (Tex.

App.—Houston [1st Dist.] 2005, orig. proceeding). A trial court clearly abuses its

discretion if it reaches a decision so arbitrary and unreasonable as to amount to a

clear and prejudicial error of law. Walker v. Packer, 827 S.W.2d 833, 839 (Tex.

1992).

                                 Applicable Law

      In his sole issue, relator complains that the trial court abused its discretion

by denying his recusal motion. However, “[a]n order denying a motion to recuse

may be reviewed only for abuse of discretion on appeal from the final judgment.”

TEX. R. CIV. P. 18a(j)(1)(A). Accordingly, relator has an adequate remedy by

appeal for the denial of his motion to recuse. See In re Union Pac. Res. Co., 969
S.W.2d 427, 429 (Tex. 1998) (orig. proceeding). Because “mandamus is expressly

reserved for situations where a relator lacks an adequate remedy by appeal,” the


2
      See TEX. R. APP. P. 52.8(d) (providing that, when denying relief requested in
      petition for writ of mandamus, “court may hand down an opinion but is not
      required to do so”).
                                         2
petition for writ of mandamus must be denied. See In re Reece, 341 S.W.3d 360

(Tex. 2011) (orig. proceeding).

                                    Conclusion

      The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his

burden to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148
S.W.3d at 135–36.

      Accordingly, we deny the petition for writ of mandamus.

      All pending motions are denied as moot.



                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         3